Citation Nr: 0508406	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for a skin rash as a 
result of exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for impotence and dryness of the mouth and throat. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946, including service in the Hiroshima area from 
October 7, 1945 to December 23, 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2002 and 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The claims file does not demonstrate that the veteran had 
or currently has skin cancer.  

3.  The claims file does not include medical evidence of a 
nexus between a skin disorder and the veteran's military 
service.  

4.  In an unappealed decision dated in November 1988, the RO 
denied the veteran entitlement to service connection for 
impotence and salivary gland atrophy.

5.  That evidence associated with the claims file subsequent 
to the November 1988 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claims. 


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).  

2. The criteria for service connection for a skin disorder, 
claimed as a result of exposure to ionizing radiation, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(c), 1131, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2004).

3.  The November 1988 RO decision which denied entitlement to 
service connection for a impotence and salivary gland atrophy 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004). 

4.  New and material evidence to reopen the claim for service 
connection for impotence and dryness of the mouth and throat 
have not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  This legislation provides among other things for 
notice and assistance to claimants under certain 
circumstances.  See also 38 C.F.R. § 3.159.  The Board notes 
that this law was considered by the RO, as reflected by 
correspondence issued in October 2001 and June 2003, prior to 
respective initial adverse ratings, as well as in Statements 
of the Case of June 2002 and April 2004, and the VCAA was 
additionally referenced in several Supplemental Statements of 
the Case.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with notices of the requirements necessary to substantiate 
the claim have been provided in the Statements of the Case 
and other development letters of record.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
That step was properly completed vis-à-vis the claims on 
appeal.

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Additionally, the Board 
does a de novo review of the evidence and is not bound by the 
RO's prior conclusions in this matter.  

To allow the appeal to continue would not be prejudicial 
error to the claimant.  Under the facts of this case, the 
record has been fully developed, and it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim.  See
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the notice given to the veteran satisfied the intent and 
purpose of the VCAA, and he was not prejudiced by any defect 
in that notice. 

Skin Cancer, Skin Rash

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran has reported working as a farmer prior to his 
entry into the military.  He contends that he was treated in 
service for a skin rash and, according to his claim filed in 
February 2001, he has had skin cancers removed since 1999. 

Several earlier attempts were made to obtain the veteran's 
complete service medical records, however, it was reported 
that his records were likely destroyed in a fire.  In this 
regard, where service medical records are missing, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Notwithstanding, a copy of the 
veteran's separation examination has been associated with the 
claims file.  That latter report noted that the veteran's 
skin was entirely normal at that time.  This report provides 
negative evidence against this claim. 

The first suggestion of any skin disorder appears in a 
clinical note dated in July 1988, many years after service, 
which noted that he occasionally broke out in a rash at that 
time, but there was no pertinent diagnosis documented, and 
that report was over 40 years after his separation from the 
military.  

The Board also notes the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Some years later, skin lesions, one on the ankle and one on 
the hand, were assessed as "probably represent[ing] fungal 
infections" in a December 1994 private medical record.  A 
January 1995 medical record then noted lesions on his left 
ankle and right hand, which was assessed as "some type of 
eczema", not indicative of a fungal disease.  VA outpatient 
treatment records from June 2000 and another one from 
December 2001 expressly noted that the veteran denied a skin 
rash or other skin problem at that juncture.  Other treatment 
records for the period were silent as to any skin complaints, 
findings, treatment, or diagnoses, including, but not limited 
to skin cancer.  

The veteran registered complaints of rash on his lower 
extremities in September and October 2003 as recorded in more 
recent private treatment records.  The condition was assessed 
as stasis dermatitis.  No competent record associates any 
claimed skin disorders to the veteran's service.  The Board 
finds that such records only provide more negative evidence 
against this claim as they indicate a condition that began 
many years after service.

Although the veteran considers that his skin problems are 
related to service, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed skin cancer disorder was not shown in 
service, and even the alleged onset was not until many years 
after service.  

More significantly, the assembled evidence does not 
demonstrate that he now has or ever had the claimed "skin 
cancer" disorder.  While the veteran may have had skin 
lesions removed over the years, the post-service medical 
records do not indicate that these were skin cancers 
associated with the veteran's service.  Accordingly, in the 
absence of a diagnosed skin cancer disorder, that claim must 
be denied.  See Rabideau, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

The veteran also claims a skin rash of the lower extremities 
is the result of exposure to ionizing radiation.  Service 
connection for disability that is claimed to be attributable 
to exposure to ionizing radiation during service can be 
demonstrated by three different methods.  See Davis v. Brown, 
10 Vet. App. 209 (1997).  First, there are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic disease" may be service 
connected provided certain conditions are met. 38 C.F.R. 
§ 3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Other claimed diseases 
may be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  38 C.F.R. § 3.311(b)(4).  

In this case, the record confirms that the veteran's was 
present in Hiroshima, Japan, after the atomic bomb was 
delivered.  This is not in dispute at this time.  The 
veteran, however,  is not shown to have skin cancer, and the 
other claimed skin disorders are not among the diseases for 
which service connection may be granted on a presumptive 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) 
even with the more favorable revisions effective from March 
26, 2002, or at any other time.  Further, the other claimed 
skin disorders are not among the recognized radiogenic 
diseases, which if present, warrant further claims 
development pursuant to 38 C.F.R. § 3.311.  

The Board additionally observes that although expressly 
provided the opportunity to do so, the veteran has not 
submitted or identified any scientific or medical evidence 
that his other claimed skin disorders (variously 
characterized) are a radiogenic disease, i.e., a disease that 
may be induced by ionizing radiation or that the conditions 
are otherwise related to service.  

The evidence is against a relationship between any skin 
disorder and service by any of the three methods set forth 
above.  Moreover, the veteran's separation examination was 
silent as to any skin disorder, and the first clinical 
documentation of any such disorder was not until over four 
decades after separation, which weighs against a chronic 
condition associated to service.  Even so, careful 
examination of the medical evidence since the late 1980's 
suggests that those skin manifestations documented in 
1994/1995 apparently resolved, considering the absence of 
pertinent findings in 2000 and 2001, and that some other skin 
disorder manifested thereafter.  In consideration of the 
foregoing, as well as the absence of competent medical 
authority that suggests an association between the veteran's 
skin disorder and his military service, the Board considers 
that the preponderance of the evidence is against the skin 
claim. 

Impotence, Dry Mouth and Throat

Entitlement to service connection for impotence and salivary 
gland atrophy secondary to radiation was denied by an 
unappealed rating decision of November 1988.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's impotence and 
dryness claims may be reopened if new and material evidence 
has been presented.  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  If the Board's decision is favorable to the veteran, 
his claim must be reopened and decided on the merits.  See 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994). 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000, 7-2003.  The duty-to-assist 
provisions of the VCAA, however, do not appear to apply until 
a previously denied claim has been reopened.  38 U.S.C.A. § 
5103A(f). 

The Board notes that the regulations implementing the VCAA 
include a new definition of new and material evidence.  See 
38 C.F.R. § 3.156(a) (effective for claims submitted after 
August 29, 2001).  However, inasmuch as the veteran's claim 
was received prior to August 2001, the new provisions of 38 
C.F.R. § 3.156(a) do not apply.

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
were to adjudicate the claim on the merits without resolving 
the new and material evidence issue, its actions would 
violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a). 

The evidence of record at the time of the November 1988 
rating determination consisted of the veteran's separation 
examination as well as a private physician reports from 1988 
pertaining to complaints of dry mouth due to "saliary [sic] 
gland atrophy possibly secondary to radiation."  Those 
records also document the veteran's reported history of 
decreased erection by age 26 and inability to achieve 
erection at all by age 46.  Service records reflect that the 
veteran was 22 years old on separation.  As noted above, the 
claimed disorders were denied in an unappealed November 1988 
rating.

The veteran was additionally provided with notice and 
opportunity to cite or submit competent medical or scientific 
evidence that his claimed disorders were induced by exposure 
to ionizing radiation on July 17, 1995.  Parenthetically, the 
Board observes that the veteran submitted evidence of his 
rectal cancer, which claim was initially determined as 
unrelated to exposure to ionizing radiation because his 
calculated exposure was too small.  Pursuant to an October 
2002 rating, service connection for residuals of colorectal 
adenocarcinoma was subsequently granted, effective with 
enabling legislation authorizing service connection on a 
presumptive basis for that disability.  This issue is not 
before the Board at this time.   

The evidence relating to impotence and dryness of the mouth 
and throat submitted since the November 1988 rating consists 
largely of the veteran's statements and testimony.  For 
example, the veteran now asserts that he has been impotent 
since service.  Significantly, the veteran has not submitted 
evidence from any competent authority suggesting an 
etiological association between the veteran's service and/or 
his presence in Hiroshima. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in 1988, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1988 
and service, more than 40 years prior thereto.  The evidence 
recently submitted still fails to competently demonstrate an 
association between the veteran's claimed disorders and 
military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for skin cancer is denied. 

Entitlement to service connection for a skin disorder is 
denied.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
impotence, dry mouth and throat, the appeal is denied. 


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


